ROBERTSON, Justice:
ON MOTION TO CLARIFY OPINION
Appellants, Mrs. Blanche S. Henderson, and Mrs. Katherine Henderson Waldrop, have asked this Court to indicate when the monthly payment of expenses incurred by them should begin, and whether the Chancellor has authority to invade the corpus, not only for necessities, but also for comforts.
This Court is of the opinion that the Chancellor has authority to reimburse Mrs. Henderson and Mrs. Waldrop for all necessary expenses incurred by them from the date of the death of Testatrix, Mary Bailey Hall, taking into account the $1,500 heretofore paid.
The Chancellor, in his sound discretion, may invade the corpus of the trust fund not only for necessities, but also for the comforts of life, for Mrs. Henderson and Mrs. Waldrop. Of course, the Chancellor should take into consideration the limited amount of the trust fund and the fact that it should last as long as reasonably possible.
All Justices concur.